411 F.2d 618
Teddy Joseph JOLLY, Appellant,v.UNITED STATES of America, Appellee.
No. 23369.
United States Court of Appeals Ninth Circuit.
May 27, 1969.

Todd C. Gaskill (argued), Fresno, Cal., for appellant.
Richard V. Boulger (argued), Asst. U. S. Atty., John P. Hyland, U. S. Atty., Fresno, Cal., for appellee.
Before BARNES and CARTER, Circuit Judges, and KILKENNY,* District Judge.
PER CURIAM.


1
Appellant was convicted in a court trial of a violation of 18 U.S.C. § 495, uttering a government check with a forged endorsement of the payee, knowing it had been forged.


2
Appellant took the check to a bank, stated that the payee had asked him to cash the check, endorsed his name to it and collected the money.


3
The sole contention of appellant is that there was an agency endorsement within the rule of Selvidge v. United States, 290 F.2d 894 (10 Cir. 1961) and Gilbert v. United States, 370 U.S. 650, 82 S. Ct. 1399, 8 L. Ed. 2d 750 (1962) and that therefore his conviction was improper. In each of the cases above the defendant endorsed the name of the payee and added further matter. In Selvidge, the defendant after endorsing her employer's name added, "By Thelma L. Selvidge." In Gilbert, after endorsing the names of payees, the defendant added his signature as trustee.


4
There was no such an endorsement in the case at bar. Nor was there even an oral representation by appellant that he was authorized to endorse the payee's name. The proof showed the payee's name was forged but did not show that appellant had forged the signature.


5
This case does not come within the authorities above cited. There was no agency endorsement. It was the common variety of an offense where appellant endorsed his own name to cash the check, well knowing the prior endorsement had been forged. He did just what he was charged with, uttering a forged check, knowing the endorsement had been forged.


6
The judgment of conviction is affirmed.



Notes:


*
 Honorable John F. Kilkenny, United States District Judge, District of Oregon, sitting by designation